SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

969
CA 12-00420
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND MARTOCHE, JJ.


QP, INC., PLAINTIFF-RESPONDENT,

                    V                                   ORDER

THE FLANDERS GROUP, INC., DEFENDANT-APPELLANT.


     A decision order having been entered December 28, 2012, affirming
an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.),
dated October 5, 2011, in a breach of contract action,

     Now, upon the Court’s own motion, with knowledge that a
stipulation of discontinuance was filed by the parties in the Monroe
County Clerk’s Office on November 29, 2012, without notice to this
Court,

     It is hereby ORDERED that the decision order entered December 28,
2012, is vacated and the appeal is dismissed as moot.

                                                 Frances E. Cafarell




Entered: January 8, 2013
                                                 Clerk of the Court